Citation Nr: 0921633	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for PTSD.  The 
Veteran perfected an appeal of the February 2001 rating 
determination to the Board.  In an August 2006 decision, the 
Board denied the claim.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2008 Order, the Court granted 
a Joint Motion to Remand by VA's Secretary and the Veteran, 
through his representative, and remanded the case to the 
Board for action consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In accordance with the instructions in the Joint Motion, 
further development is required prior to readjudicating the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  

The parties noted that an October 1967 service personnel 
record indicated that the Veteran's then current duty was as 
an armed service policeman, and that his duty assignments 
included, traffic control and investigating accidents.  The 
parties observed that a January 2001 medical examination 
showed the Veteran identified stressful in-service incidents 
when he investigated car accidents and viewed dead bodies.  
The parties noted that in April 2002, the Air Force 
Historical Research Agency (AFHRA) responded to a request for 
crime, incident, and investigative reports for the 3960th 
Security Police Squadron from November 27, 1967 to May 30, 
1968.  The AFHRA indicated that it did not possess the 
requested records but the Guam police authorities might be in 
possession of the requested records.  The parties 
acknowledged that VA did not and should request these records 
from the Guam police authorities.  Accordingly, this case 
must be remanded to request any crime, incident, and 
investigative reports dated from November 1967 to May 1968 
from the Guam police authorities.  If VA is unable to obtain 
the requested records, VA must notify the Veteran pursuant to 
38 C.F.R. § 3.159(e) (2008).  

If relevant reports are obtained, then a VA mental health 
examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to 
request from Guam police authorities, or 
other appropriate official channels, any 
crime, incident, and investigative 
reports dating from November 1967 to May 
1968, that show the participation of the 
3960th Security Police Squadron.  If 
unable to obtain the requested records, 
then notify the Veteran of this fact 
pursuant to 38 C.F.R. § 3.159(e) (2008).  

2.  Thereafter, if, and only if, any 
crime, incident, and investigative 
reports obtained show the involvement of 
the Veteran, the Veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to the verified 
service stressor.  The Veteran's claims 
file should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All tests deemed 
necessary, including psychological 
testing, should be performed and all 
findings should be reported in detail.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran suffers from PTSD as a result 
of the verified service stressor.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.
3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




